Case 2:18-cv-08048-SVW-JC Document 72 Filed 09/30/19 Page 1 of 1 Page ID #:972



   1

   2

   3

   4

   5

   6

   7

   8
                                   UNITED STATES DISTRICT COURT
   9                              CENTRAL DISTRICT OF CALIFORNIA

  10   VERNON UNSWORTH,                                     Case No. 2:18-cv-08048-SVW (JC)

  11                                  Plaintiff             Judge: Hon. Stephen V. Wilson
                                                            ORDER EXTENDING BRIEFING
  12             v.
                                                            DEADLINES
  13   ELON MUSK,

  14                                  Defendant.

  15

  16            Currently before the Court is Plaintiff’s Unopposed Motion for Extension of Time to

  17   Respond to Motion for Summary Judgment (“Motion”).

  18            The Court, having read and considered the Motion, and good cause appearing therefore,

  19   GRANTS the Motion. IT IS HEREBY ORDERED that:

  20            Plaintiff Vernon Unsworth shall file his opposition to Defendant Elon Musk’s Motion for

  21   Summary Judgment on or before October 7, 2019, and Defendant Elon Musk shall file his Reply

  22   in Support of Motion for Summary Judgment on or before October 17, 2019. The hearing date

  23   shall remain October 28, 2019.

  24
       Dated: September 30 , 2019
  25                                                          Honorable Stephen V. Wilson
                                                              United States District Court Judge
  26
  27

  28


       09172-00001/11075535.2                           1
